Citation Nr: 1626713	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed residuals of a head injury.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Salim A. Punjani, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to December 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The case was remanded to the Agency of Original Jurisdiction (AOJ) in May 2014 for additional development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board directed the AOJ to provide the Veteran with a Statement of the Case as to the issue of service connection for a right knee disability, to include as secondary to the service-connected left knee disability in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. § 19.29, 19.30 (2015).  

In March 2015 correspondence to the Veteran, the AOJ acknowledged receipt of the Veteran's Notice of Disagreement with the September 1978 rating decision's denial of service connection for a right knee disability; however, to date, it does not appear that the AOJ has issued a Statement of the Case (SOC) as to the issue of entitlement to service connection for a right knee disability.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the matter is once again remanded for the AOJ to send the Veteran an SOC addressing the issue of entitlement to service connection for a right knee disability.  

Additionally, with regard to the other two issues on appeal, the Veteran's attorney representative has yet to be provided with most recent Supplemental Statement of the Case, first issued in February 2016, and then re-issued in April 2016.  

At the time of the Board's May 2014 remand, the Veteran was duly represented by The American Legion and jurisdiction of the claims file resided with the RO in Newark New Jersey.  

In June 2014, the AOJ received notification that the Veteran had moved to Florida, revoked his American Legion power of attorney, and appointed a private attorney in Florida to represent him.  A valid fee agreement and VA 21-22a are of record.  

Additional development was undertaken pursuant to the 2014 remand directives; namely, a medical opinion was obtained regarding the Veteran's claimed residuals of a head injury; and an opinion as to the Veteran's functional and occupational impairment due to service-connected disabilities was also obtained.  

In February 2016 the AOJ issued a supplemental statement of the case (SSOC) to the Veteran; however, the AOJ sent a copy of the SSOC to The American Legion, and not the Veteran's currently appointed POA.  

In a statement received in March 2016, the Veteran's currently appointed attorney representative notified the RO that he had not received any recent correspondence regarding the Veteran's appeal.  

The SSOC was re-sent to the Veteran in April 2016, but again, a copy of that SSOC was sent to The American Legion, and not the Veteran's currently appointed attorney representative.  

The case was subsequently re-certified to the Board on appeal in May 2016, but the Veteran's attorney representative has yet to receive a copy of the February 2016 SSOC, without which, he is unable to provide additional evidence or argument in response to the SSOC.  This is a due process violation that requires remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran's attorney representative, S.P., a copy of the February 2016 SSOC as to the issues of entitlement to service connection for claimed residuals of a head injury and entitlement to a TDIU; and, allow an appropriate amount of time for a response.  

2.  Provide the Veteran with a Statement of the Case as to the issue of service connection for a right knee disability, to include as secondary to the service-connected left knee disability in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  

3.  Then, undertake any additional development deemed necessary, and issue a new supplemental statement of the case, if warranted, and return the case to the Board, if in order.  




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




